DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Objection
2.	Claim 1 is objected for missing colon in preamble. Examiner suggests the applicant to amend the claim as:
…. clock source, comprising:
Claim 1 is also objected for claim language “… may determine..”. appropriate correction is required.
Claims 12-15 are objected for being dependent on  multiple claims. Dependent claim can’t depend on more than one claim. Examiner suggests the applicant to amend the claim as:
“ The node of any one of claims 10-12…..”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

3.	Claims 1, 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (EP 3261275, hereinafter Wei) in view of Kirmann (US 2015/0156072, hereinafter Kirmann). 
	Regarding claim 1, Wei discloses a method by which a node may determine the topology of a  computation system wherein the computation system is a network of nodes (fig. 3; abstract; multiple terminals), and wherein multiple nodes are capable of being a grandmaster clock source (para 0003; 0010; to elect one of the bus controller and the respective bus terminal as a best master clock), comprising starting a best clock selection process, announcing clock information (para 0017-0022; the best master clock is transmitted to the bus controller, and the bus controller compares the IP address of the device of the best master clock with the IP address of the bus controller for consistency; or The device of the best master clock compares its own IP address with an IP address of the bus controller for consistency), if the node is not acting grand master then receiving messages announcing clock information from other nodes of the network (para 0022; receiving clock information from other nodes), or else if the node is acting grandmaster then retiring from the position of grandmaster (para 0023-0024; if the best master clock is elected for a number of times above preset threshold, then the best master clock will be stopped from being elected), and repeating the best clock selection process steps until no node of the network becomes acting grandmaster (para 0006 and 0026). 
	Wei does not explicitly disclose extracting topology information from the messages.
	In an analogous art, Kirmann discloses extracting topology information from the messages (para 0014; 0015; and 0020; receiving message announcing clock information form other nodes and extracting topology information).

Regarding claim 4, Wei does not explicitly disclose wherein the best clock selection process uses the BMCA of IEEE 802.1AS. 30
In an analogous art, Kirmann discloses wherein the best clock selection process uses the BMCA of IEEE 802.1AS. 30 (para 0024; IEEE 802.1AS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei's device by adding Kirmann’s disclosure in order to synchronize different nodes of a communication system.
Regarding claim 6, Wei does not explicitly disclose wherein starting a best clock selection process comprises sending at least 4 messages announcing the clock capabilities of the acting or sending exactly 4 messages announcing the clock capabilities of the acting grandmaster.
In an analogous art, Kirmann discloses wherein starting a best clock selection process comprises sending at least 4 messages announcing the clock capabilities of the acting (para 0016; and para 0024-27; at least four messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei's device by adding Kirmann’s disclosure in order to synchronize different nodes of a communication system.
Regarding claim 7, Wei does not explicitly disclose wherein extracting topology  information from the announce messages comprises when a message indicates a new topology, updating topology in- formation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei's device by adding Kirmann’s disclosure in order to synchronize different nodes of a communication system.
Regarding claim 8, Wei discloses wherein the node which is acting grandmaster changes its priority to a lowest priority after being acting grandmaster (para 0024; lowest priority – node will not be elected).
Regarding claim 10, Wei discloses a node configured to perform the steps of the acting grandmaster of any previous claim (para 0010; if an IP address of the device of the best master clock is the same as an IP address of the bus controller then it works as a grandmaster). 

4.	Claims 3, 5, and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Wei/Kirmann and further in view of Boatright et al. (US 2013/0003757, hereinafter Boatright).
Regarding claim 3, Wei/Kirmann does not explicitly disclose wherein starting the best clock selection process comprises sending a message announcing the clock capabilities of the node sending the message.
In an analogous art, Boatright discloses wherein starting the best clock selection process comprises sending a message announcing the clock capabilities of the node sending the message (para 0040; 0043 and 0044; sending clock capabilities during negotiation).

Regarding claim 5, Wei/Kirmann does not explicitly disclose wherein the message announcing the clock capabilities of the acting grandmaster is the announce message of IEEBE 802.1AS. 
In an analogous art, Boatright discloses wherein the message announcing the clock capabilities of the acting grandmaster is the announce message of IEEE 802.1AS (para 0043 and 0085; 802.1AS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei/Kirman's device by adding Boatright’s disclosure in order to improve compatibility of different devices in a communication system.
Regarding claim 9, Wei/Kirmann does not explicitly disclose wherein the acting grandmaster sends one or more synchronization messages  before sending a message to announce its capabilities (para 0037; 0038 and 0040; synchronization message before negotiating capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei/Kirman's device by adding Boatright’s disclosure in order to improve compatibility of different devices in a communication system.

5.	Claims 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei/Kirmann and further in view of Moran et al. (US 2009/0300595, hereinafter Moran).
Regarding claim 2, Wei does not explicitly disclose wherein the network of nodes is a network of automotive ECU's.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei/Kirmann's device by adding Moran’s disclosure in order provide and control communication in a vehicle.
Regarding claim 11, Wei does not explicitly disclose wherein the node is an automotive ECU.
In an analogous art, Moran discloses wherein the node is an automotive ECU (para 0025; electrical vehicle control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei/Kirmann's device by adding Moran’s disclosure in order provide and control communication in a vehicle.
Regarding claim 12, Wei does not explicitly disclose wherein the node comprises at least one Ethernet interface.
In an analogous art, Moran discloses wherein the node comprises at least one Ethernet interface (para 0074; interface can be Ethernet interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei/Kirmann's device by adding Moran’s disclosure in order improve compatibility between different components of a network.
Regarding claim 13, Wei does not explicitly disclose wherein the node comprises a plurality of interfaces.
In an analogous art, Moran discloses wherein the node comprises a plurality of interfaces (para 0078; multiple interfaces).

Regarding claim 14, Wei does not explicitly disclose wherein the node comprises at least one interface which is not an Ethernet interface.
In an analogous art, Moran discloses wherein the node comprises at least one interface which is not an Ethernet interface (para 0074; there can be different types of interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei/Kirmann's device by adding Moran’s disclosure in order to improve compatibility between different components of a network.

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wei/Kirmann and further in view of Grice et al. (US 2017/0317814, hereinafter Grice).
Regarding claim 15, Wei/Kirmann does not explicitly disclose where in the node comprises a precision clock source.
In an analogous art, Grice discloses where in the node comprises a precision clock source (para 0023; precision clock source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei/Kirmann's device by adding Grice’s disclosure in order to improve synchronization in a communication system.



Conclusion                                        

                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462